—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered March 7, 1994, convicting him of conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant concededly has failed to preserve for appellate review his contention that his conviction of the crime of second degree conspiracy to commit criminal possession of a controlled substance is repugnant to his acquittal of the crime of attempted criminal possession of a controlled substance (see, CPL 470.05 [2]; People v Alfaro, 66 NY2d 985; People v Cabrera, 221 AD2d 461). In any event, this claim lacks merit. Given the elements of the crimes as charged and under the circumstances of this case (see, People v Trappier, 87 NY2d 55; People v Tucker, 55 NY2d 1), the jury could have found the defendant guilty under the conspiracy count while also finding him not guilty of the attempted criminal possession count (see, Penal Law §§ 105.15, 110.00, 220.21; People v Schwimmer, 66 AD2d 91, affd 47 NY2d 1004).
The defendant’s remaining contentions are without merit. Copertino, J. P., Sullivan, Friedmann and Goldstein, JJ., concur.